ORDER

PER CURIAM.
Defendant was convicted of second-degree burglary, § 569.170 RSMo.1994, second-degree arson, § 569.050 RSMo.1994, and stealing over $150.00, § 570.030 RSMo.1994. Defendant was sentenced as a prior offender to three seven-year terms of imprisonment, to run consecutively. In his appeal, Defendant asserts the trial court erred in admitting evidence of other bad acts or uncharged crimes and in finding him to be a prior offender as to the count for stealing. He further contends that under § 556.061 RSMo.1994 he is entitled to the removal of his status as a prior offender as to the remaining two counts. We modify in part and affirm the trial court’s judgment as modified.
Defendant asserts the trial court erred in finding him to be a prior offender on the stealing count under § 558.019 RSMo. Supp. 1992, which provides minimum prison terms for repeat offenders of certain class A and B felonies or “dangerous felonies.” Defendant argues, and the state concedes, that § 558.019 does not authorize sentencing as a prior offender one convicted of stealing over $150.00 because the offense is a class C felony and is not a “dangerous felony” as defined in the statute. Rule 30.23 permits this court to finally dispose of a case unless justice requires otherwise. The court’s finding only affects the mandatory minimum time to be served by Defendant and not the sentence imposed. Therefore, we may and do modify the judgment by removing the court’s finding that Defendant is a prior offender on Count II, stealing over $150.00. See State v. Baker, 850 S.W.2d 944, 948-49 (Mo.App.1993); State v. Flenoid, 838 S.W.2d 462, 466 (Mo.App.1992). This error does not affect the determination that Defendant is a prior offender with respect to Count I, second-degree burglary and Count III, second-degree arson.
We have reviewed the briefs of the parties and the record on appeal and find that Defendant’s remaining claims of error have no merit. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The judgment as modified is affirmed in accordance with Rule 30.25(b).